Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 1 of 20 Page ID #:833


        RUSS, AUGUST & KABAT
   1    Marc A. Fenster, SBN 181067
        Email: mfenster@raklaw.com
   2    Reza Mirzaie (CA SBN 246953)
        Email: rmirzaie@raklaw.com
   3    Brian D. Ledahl (CA SBN 186579)
        Email: bledahl@raklaw.com
   4    Paul Kroeger (CA SBN 229074)
        Email: pkroeger@raklaw.com
   5    C. Jay Chung (CA SBN 252794)
        Email: jchung@raklaw.com
   6    Philip X. Wang (CA SBN 262239)
        Email: pwang@raklaw.com th
   7    12424 Wilshire Boulevard, 12 Floor
        Los Angeles, California 90025
   8    Telephone: (310) 826-7474
        Facsimile: (310) 826-6991
   9
        Attorneys for Plaintiff
  10    Data Scape Limited
  11
  12                         UNITED STATES DISTRICT COURT
  13                       CENTRAL DISTRICT OF CALIFORNIA
  14                               SOUTHERN DIVISION
        DATA SCAPE LIMITED,
  15                                             Case No. 8:18-cv-02285-DOC-KESx
                     Plaintiff,
  16                                             DATA SCAPE’S NOTICE OF
              v.                                 MOTION AND MOTION TO
  17                                             ALTERN OR AMEND A
        WESTERN DIGITAL                          JUDGMENT REGARDING DKT.
  18    CORPORATION, WESTERN                     NO. 41 AND FOR LEAVE TO FILE
        DIGITAL TECHNOLOGIES, INC.,              FIRST AMENDED COMPLAINT;
  19                                             MEMORANDUM OF POINTS AND
                     Defendants.                 AUTHORITIES
  20
                                                 Date: July 8, 2019
  21                                             Time: 8:30 AM
                                                 Ctrm: 9D
  22
                                                 District Judge: Hon. David O. Carter
  23
  24
                                                 Original Complaint Filed:
                                                 December 26, 2018
  25
  26
  27
  28

                                             i
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 2 of 20 Page ID #:834



                          1    To Defendants Western Digital Corporation and Western Digital
                          2    Technologies, Inc. (collectively, “Western Digital”) and their counsel of
                          3    record:
                          4          Please take notice that on July 8, 2019, at 8:30 a.m., or as soon thereafter as
                          5    counsel may be heard, in the courtroom of the Honorable David O. Carter, located
                          6    in the Ronald Reagan Federal Building, United States Courthouse, 411 West
                          7    Fourth Street, Courtroom 9D, Santa Ana, CA, Plaintiff Data Scape Limited (“Data
                          8    Scape”) will and hereby does move this Court to alter or amend a judgment
                          9    regarding Dkt. No. 41 and for leave to file First Amended Complaint.
                         10          This Motion is based on this Notice of Motion, the attached Memorandum of
                         11    Points and Authorities, and the supporting papers (e.g., Exhibits) filed concurrently
RUSS, AUGUST & KABAT




                         12    herewith, all of the pleadings, files, and records in this proceeding, all other matters
                         13    of which the Court may take judicial notice, and any argument and evidence that
                         14    may be presented to or considered by the Court prior to its ruling.
                         15          This Motion is made following the conference of counsel for Data Scape and
                         16    counsel for Western Digital pursuant to Local Rule 7-3. Counsel for Data Scape
                         17    and counsel for Western Digital met and conferred by phone on May 21, 2019
                         18    regarding this Motion. The parties were unable to reach resolution and Western
                         19    Digital indicated that it opposes the Motion.
                         20                                            Respectfully Submitted,
                         21    Dated: June 10, 2019
                                                                       /s/ Reza Mirzaie
                         22                                            RUSS AUGUST & KABAT
                                                                       Marc A. Fenster (CA SBN 181067)
                         23                                            Email: mfenster@raklaw.com
                                                                       Reza Mirzaie (CA SBN 246953)
                         24                                            Email: rmirzaie@raklaw.com
                                                                       Brian D. Ledahl (CA SBN 186579)
                         25                                            Email: bledahl@raklaw.com
                                                                       Paul A. Kroeger (CA SBN 229074)
                         26                                            Email: pkroeger@raklaw.com
                                                                       C. Jay Chung (CA SBN 252794)
                         27                                            Email: jchung@raklaw.com
                         28                                            Attorneys for Plaintiff Data Scape Limited
                                                                          ii
Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 3 of 20 Page ID #:835



   1    I.     INTRODUCTION .......................................................................................... 1
   2    II.    LEGAL STANDARDS UNDER RULE 59(e) AND RULE 15 ..................... 3
   3    III.   RESPECTFULLY, THIS COURT MUST ALTER ITS JUDGMENT
                TO A DISMISSAL WITHOUT PREJUDICE AND AFFORD
   4            DATA SCAPE ONE OPPORTUNITY TO AMEND ITS
                COMPLAINT ............................................................................................. 3
   5
                A.     Controlling Law Requires This Court’s Judgment To Either
   6                   Provide Plaintiff With One Chance To Amend Its Complaint Or
                       Else Clearly Dictate Why Amendment Is Inappropriate ...................... 3
   7
                B.     This Court Must Alter The Judgment Because It Included
   8                   Neither Option: It Did Not Allow An Amended Complaint Or
                       Dictate Why One Would be Inappropriate ........................................... 5
   9
                C.     Respectfully, In This Case, The Only Option That Avoids
  10                   Reversal Is For This Court To Alter The Judgment To Provide
                       Data Scape With One Chance To Amend Its Complaint ..................... 5
  11
                       1. Data Scape’s Amendment Is Not Futile as a Matter of Law:
  12                        It Includes Detailed Allegations Based On Record
                            Evidence That Contradicts Key Conclusions In The
  13                        Judgment .................................................................................... 5
  14                   2. Likewise, There Is No Other Cognizable Reason For this
                            Court to Dictate Why Leave to File the FAC Would Be
  15                        Improper—And Doing So Would Lead To Reversible
                            Error ......................................................................................... 13
  16
                       3. At The Least, Controlling Law Requires Altering Judgment
  17                        To Allow One More Round of Briefing And Hearing To
                            Adequately Consider Whether Data Scape’s FAC Fails .......... 14
  18
        IV.    CONCLUSION ............................................................................................. 14
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                               iii
Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 4 of 20 Page ID #:836



   1    Cases

   2    Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1126-28 (Fed. Cir. 2018).
                .................................................................................................................................... passim
   3
        Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358 (2014) .......................................... 9
   4
        Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). .................................................. 3
   5
        Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343, 1347 (Fed. Cir. 2018) ............................... 7
   6
        Berkheimer v. HP Inc., 890 F.3d 1369, 1372-73 (Fed. Cir. 2018) ..................................... 1, 11, 14
   7
        Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018) ................................... 7
   8
        Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 880 (9th Cir. 1999) ............................................. 13
   9
        Lacey v. Maricopa City, 693 F.3d 896, 926 (9th Cir. 2012) ..................................................... 3, 14
  10
        Mayes v. Leipziger, 729 F.2d 605, 608 (9th Cir. 1984) .............................................................. 1, 4
  11
        National Council of La Raza v. Chegavske, 800 F.3d 1032, 1041 (9th Cir. 2015) ........................ 1
  12
        RingCentral, Inc. v. Dialpad, Inc., 18-cv-05242-JST at *16 (N.D. Cal. March 8, 2019). ....... 1, 13
  13
        Synchronoss Techs., Inc. v. Dropbox, Inc., 226 F. Supp. 3d 1000, 1007-08 (N.D. Cal 2016). ...... 7
  14
        Voip-Pal.com, Inc. v. Apple, Inc., Case No. 18-CV-06216-LHK, Dkt. No. 80 (N.D. Cal. May 16,
  15          2019). ................................................................................................................................ 13

  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                                iv
Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 5 of 20 Page ID #:837



   1    I.    INTRODUCTION
   2          Respectfully, this Court must alter its Judgment, granting a dismissal with
   3    prejudice, because that Judgment will not stand under controlling law.
   4          In the Ninth Circuit, it is “black-letter law” that a district court either “must
   5    give plaintiffs at least once to amend a deficient complaint” or else provide
   6    “written findings” explaining why a single amendment is futile or otherwise not
   7    appropriate. National Council of La Raza v. Cegavske, 800 F.3d 1032, 1041 (9th
   8    Cir. 2015); Mayes v. Leipziger, 729 F.2d 605, 608 (9th Cir. 1984). But this Court’s
   9    Judgment did neither and, therefore, must be altered now.
  10          Between this Court’s only two options for altering the Judgment, it should
  11    give Data Scape “at least once to amend,” because the alternative option would
  12    lead to reversible error for other reasons. In fact, on appeal of a dismissal with
  13    prejudice, the Federal Circuit in Aatrix Software, Inc. v. Green Shades Software,
  14    Inc. held that it was reversible error to deny a proposed second amendment of the
  15    plaintiff’s complaint. Instead, the court reversed and—in line with other Rule
  16    12(b)(6) challenges based on defenses that had factual predicates—held that it was
  17    only appropriate to afford the plaintiff a third opportunity to submit a complaint
  18    that survives Rule 12(b)(6) challenges. 882 F.3d 1121, 1126-28 (Fed. Cir. 2018).
  19    Since then, the Federal Circuit has confirmed it “cannot adopt a result-oriented
  20    approach to end patent litigation at the Rule 12(b)(6) stage that would fail to accept
  21    as true the complaint’s factual allegations and construe them in the light most
  22    favorable to the plaintiff, as settled law requires.” Berkheimer v. HP Inc., 890 F.3d
  23    1369, 1372-73 (Fed. Cir. 2018) (per curiam). And various district courts in this
  24    Circuit have acknowledged this recent-but-controlling precedent—and have cited
  25    Aatrix Software for why they “believe it may be reversible error to deny
  26    amendments …” Voip-Pal.com, Inc. v. Apple, Inc., Case No. 18-CV-06216-LHK,
  27    Dkt. No. 80 (N.D. Cal. May 16, 2019) (emphasis added); RingCentral, Inc. v.
  28    Dialpad, Inc., 18-cv-05242-JST at *16 (N.D. Cal. March 8, 2019).

                                                  1
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 6 of 20 Page ID #:838



                          1          Here, Data Scape’s First Amended Complaint (“FAC”) is anything but
                          2    futile. To the contrary, it includes detailed, piece-by-piece factual allegations that
                          3    are closely tied to—and, indeed, quote—the patents’ intrinsic record. The FAC
                          4    also quotes and is based on other relevant evidence—such as later-filed patents
                          5    from technology companies like Apple and even Western Digital itself, which
                          6    demonstrate that after Data Scape’s patents were first filed, various technologists
                          7    were still struggling to solve the computer-specific problem of selectively
                          8    transferring only certain digital content data while not transferring others. The
                          9    detailed allegations in the FAC squarely contradict each of the necessary premises
                         10    and conclusions in the Judgment, both under Alice Step 1 and Step 2, which this
                         11    Court drew when it did not have the benefit of the FAC. All in all, accepting any of
RUSS, AUGUST & KABAT




                         12    these well-supported and detailed allegations as true, the FAC confirms that any
                         13    Rule 12(b)(6) challenge to Data Scape’s claims would fail under Alice Step 1 and
                         14    Step 2. And beyond “futility,” district courts in this Circuit have recognized only a
                         15    handful of other legally cognizable reasons to deny a first amendment—and none
                         16    of them apply to this case.
                         17          While the FAC shows that Data Scape’s asserted patent claims cannot be
                         18    judged to be patent-ineligible under Alice—at least not at the pleadings stage—
                         19    Data Scape is not asking this Court to immediately change its conclusions.
                         20    Instead, it is only asking for an opportunity to file the FAC and have this Court
                         21    decide any follow-on challenge on that FAC, with a more develop factual record.
                         22    Under Federal Circuit law, this would be the correct result. And respectfully, it
                         23    would be error not to. Aatrix Software, 882 F.3d at 1126-28; Lacey v. Maricopa
                         24    City, 693 F.3d 896, 926 (9th Cir. 2012) (the Circuit has “adopted a generous
                         25    standard for granting leave to amend… such that a district court should grant leave
                         26    to amend even if no request to amend the pleading was made[.]”)
                         27          For these and other reasons, respectfully, this Court must alter the Judgment
                         28    to a dismissal without prejudice.
                                                                         2
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 7 of 20 Page ID #:839



                          1    II.    LEGAL STANDARDS UNDER RULE 59(e) AND RULE 15
                          2           Federal Rule of Civil Procedure 59(e) provides for a “motion to alter or
                          3    amend a judgment”: “A motion to alter or amend a judgment must be filed no later
                          4    than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e). The Court
                          5    should grant this motion to alter or amend a judgment regarding Dkt. No. 41
                          6    (“Order granting Defendants’ motion to dismiss plaintiff’s complaint”) because,
                          7    respectfully, this “motion is necessary to correct manifest errors of law or fact
                          8    upon which the judgment rests” and is “necessary to prevent manifest injustice,” as
                          9    explained below. See Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir.
                         10    2011) (“the district court enjoys considerable discretion in granting or denying the
                         11    motion [under Rule 59(e)”).
RUSS, AUGUST & KABAT




                         12           Federal Rule of Civil Procedure 15(a)(2) provides that “a party may amend
                         13    its pleading only with the opposing party's written consent or the court’s leave,”
                         14    and that “[t]he court should freely give leave when justice so requires.” Fed. R.
                         15    Civ. P. 15(a)(2).
                         16    III.   RESPECTFULLY, THIS COURT MUST ALTER ITS JUDGMENT
                         17           TO A DISMISSAL WITHOUT PREJUDICE AND AFFORD DATA
                         18           SCAPE ONE OPPORTUNITY TO AMEND ITS COMPLAINT
                         19           A.    Controlling Law Requires This Court’s Judgment To Either
                         20                 Provide Plaintiff With One Chance To Amend Its Complaint Or
                         21                 Else Clearly Dictate Why Amendment Is Inappropriate
                         22           In the Ninth Circuit, it is “black-letter law” that a district court “must give
                         23    plaintiffs at least once to amend a deficient complaint, absent a clear showing
                         24    amendment would be futile.” National Council of La Raza, 800 F.3d at 1041
                         25    (emphasis added). Moreover, the Circuit has “adopted a generous standard for
                         26    granting leave to amend from a dismissal for failure to state a claim, such that a
                         27    district court should grant leave to amend even if no request to amend the
                         28    pleading was made[.]” Lacey v. Maricopa City, 693 F.3d 896, 926 (9th Cir. 2012)
                                                                          3
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 8 of 20 Page ID #:840



                          1    (emphasis added) (internal citations and quotations omitted). For this reason, in
                          2    this Circuit, dismissal without leave to amend are subject to “strict scrutiny.”
                          3    Albrecht v. Lund, 845 F.2d 193, 194-95 (9th Cir. 1988). Indeed, where the record
                          4    itself “does not clearly dictate the district court’s denial [of leave to amend]” the
                          5    Circuit has “been unwilling to affirm, absent written findings” and has “reversed
                          6    findings that were merely conclusory.” Mayes, 729 F.2d at 608. (emphasis added).
                          7          Thus, respectfully, when facing a motion to dismiss a never-before-amended
                          8    complaint in this Circuit, a district court has only two options: either dismiss it
                          9    once without prejudice for leave to amend, or else “dictate” the reasons why there
                         10    is a “clear showing” that an amendment would be futile or otherwise inappropriate.
                         11          Moreover, recent Federal Circuit precedent confirms these standards apply
RUSS, AUGUST & KABAT




                         12    to motions to dismiss based on patent-ineligibility. In Aatrix Software, Inc. v.
                         13    Green Shades Software, Inc., on appeal of a dismissal with prejudice, the court
                         14    held that it was reversible error to deny a proposed second amendment of the
                         15    plaintiff’s complaint, even under the less-generous Eleventh-Circuit standards for
                         16    granting leave to amend. Aatrix Software, Inc., 882 F.3d at 1126-28. The court held
                         17    that the additional allegations made in the second amendment “at a minimum raise
                         18    factual disputes underlying the §101 analysis, such as, for instance, whether the
                         19    claim term ‘data file’ constitutes an inventive concept, alone or in combination
                         20    with other elements.” Id. Indeed, in light of its allegations, the patent owner was
                         21    “entitled” to file its proposed second amended complaint; and that the arguments
                         22    on appeal further showed a need for the construction of at least one claim term
                         23    before resolving the issue. Id. Since Aatrix Software, in an order denying en banc
                         24    petition for rehearing, a panel of seven Federal Circuit judges confirmed its
                         25    holdings—and further confirmed the potentially fact-intensive and claim-
                         26    construction dependent nature of §101 challenges. On these questions, the court
                         27    made clear it “cannot adopt a result-oriented approach to end patent litigation at the
                         28    Rule 12(b)(6) stage that would fail to accept as true the complaint’s factual
                                                                         4
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 9 of 20 Page ID #:841



                          1    allegations and construe them in the light most favorable to the plaintiff, as settled
                          2    law requires.” Berkheimer, 890 F.3d at 1372-73 (per curiam).
                          3          B.     This Court Must Alter The Judgment Because It Included Neither
                          4                 Option: It Did Not Allow An Amended Complaint Or Dictate
                          5                 Why One Would be Inappropriate
                          6          Respectfully, in this case, the Judgment did not include either option
                          7    required under binding Ninth Circuit law. It did not include leave to amend. Dkt.
                          8    No. 41 (“Judgment”) at 12. It also did not dictate—anywhere in the Judgment—a
                          9    reason why an amendment would be futile or otherwise inappropriate. Id. And any
                         10    such reasons are not otherwise “clearly” set forth in the record in any other way.
                         11          Accordingly, the Court must alter the Judgment in one of two ways. It must
RUSS, AUGUST & KABAT




                         12    either: (1) alter it to make it a dismissal without prejudice and allow Data Scape’s
                         13    amendment; or else (2) provide the reasons why allowing the First Amended
                         14    Complaint would be futile or otherwise improper, despite the many pages of
                         15    additional factual allegations in it. As demonstrated herein, option (2) would lead
                         16    to reversal and, thus, option (1) is the only correct result under applicable law.
                         17          C.     Respectfully, In This Case, The Only Option That Avoids
                         18                 Reversal Is For This Court To Alter The Judgment To Provide
                         19                 Data Scape With One Chance To Amend Its Complaint
                         20                 1.     Data Scape’s Amendment Is Not Futile as a Matter of Law:
                         21                        It Includes Detailed Allegations Based On Record Evidence
                         22                        That Contradicts Key Conclusions In The Judgment
                         23          Data Scape’s First Amended Complaint (“FAC,” submitted as Exhibit 1)
                         24    includes detailed, piece-by-piece factual allegations that are closely tied to—and,
                         25    indeed, quote—the patents’ intrinsic record. E.g., FAC at ¶¶ 13-26, 49-66, 90-106,
                         26    129-141. That is not all. The FAC also quotes and is based on other relevant
                         27    evidence—such as later-filed patents from technology companies like Apple and
                         28    even Western Digital itself, which demonstrate that after Data Scape’s patents were
                                                                          5
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 10 of 20 Page ID #:842



                           1   first filed, various technologists were still struggling to solve the computer-specific
                           2   problem of selectively transferring only certain digital content data while not
                           3   transferring others. FAC at ¶¶ 27-30, 67-70, 107-110, 142-145. The detailed
                           4   allegations in the FAC squarely contradict each of the necessary premises and
                           5   conclusions in the Judgment, both under Alice Step 1 and Step 2, which this Court
                           6   drew when it did not have the benefit of the FAC.
                           7         All in all, accepting any of these well-supported and detailed allegations as
                           8   true, the FAC confirms that any Rule 12(b)(6) challenge to Data Scape’s claims
                           9   would fail under Alice Step 1 and Step 2.          Indeed, there are seven different
                          10   additional categories of allegations that require adequate consideration under
                          11   Federal Circuit law.
RUSS, AUGUST & KABAT




                          12         First, under Alice Step 1, quoting claim elements and portions of the
                          13   patents’ intrinsic record that were not possible to include in the single motion-to-
                          14   dismiss opposition, the FAC shows that each patent in the “Morohashi” family has
                          15   the following claimed advance:
                          16         • A system with a controller configured to selectively transmit certain
                          17             digital data between first and second storage media based on a
                          18             comparison of edited data management information stored in the storage
                          19             medium (‘929 patent);
                          20         • A system with a controller configured to compare identifiers in first and
                          21             second apparatuses and thereby selectively delete and transfer certain
                          22             digital content data across the two apparatuses (‘537 patent); and
                          23         • A system with a controller configured to uniquely associate an edited
                          24             digital data list with an external apparatus using a unique identification of
                          25             that external apparatus and selectively transfer certain digital content data
                          26             registered in that list (‘581 patent).
                          27   FAC at ¶¶ 13, 49, 90; see also, e.g., Dkt. No. 33-2 (Ex. 1 to Opp.) (‘929 FH) at
                          28   Page 299-303 of 379 (June 29, 2009 Amendment) (applicant indicating that
                                                                           6
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 11 of 20 Page ID #:843



                           1   “edit[ing] management information … without regard to connection” is inventive
                           2   over prior art); id. at Page 367 of 379 (Sept 17, 2009 Amendment) (indicating that
                           3   examiner agreed that “comparing management information” would overcome
                           4   examiner’s rejections). And with similar citations to the intrinsic record, the Hirano
                           5   ’893 patent has the following claimed advance:
                           6      • A system with circuitry configured to use management data to automatically
                           7          identify specific digital source data in a first computer storage that is absent
                           8          on a second computer storage—and automatically transfer that data to the
                           9          second storage medium while automatically outputting its digital transfer
                          10          status. (’893 Patent)
                          11   FAC at ¶ 129. These detailed, well-supported factual allegations are critical for an
RUSS, AUGUST & KABAT




                          12   adequate § 101 inquiry and, in fact, it would be reversible error to not include them
                          13   a Step-1 analysis. Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343, 1347 (Fed.
                          14   Cir. 2018) (to determine what the claims are “directed to,” courts must, at the very
                          15   least, examine each patent’s “claimed advance.”) (citing Finjan, Inc. v. Blue Coat
                          16   Sys., Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018)).
                          17         Second, the FAC also cites detailed technical references demonstrating that,
                          18   despite not using the word “synchronization,” the advances recited in the claims
                          19   nevertheless describe the dictionary definition of data synchronization. FAC at ¶¶
                          20   16, 52, 93, 132. This contradicts a key conclusion in the Judgment, which held that
                          21   the claims do not describe or require data synchronization because they do not use
                          22   that word. And this contradiction is a meaningful one, because recent cases in this
                          23   Circuit make clear that “more efficient mechanism for synchronizing data between
                          24   systems connected to a network by updating only the changed data rather than
                          25   recopying all information” were patent-eligible as a matter of law. Synchronoss
                          26   Techs., Inc. v. Dropbox, Inc., 226 F. Supp. 3d 1000, 1007-08 (N.D. Cal 2016).
                          27         Third, regardless of whether the claims are directed to “synchronization,”
                          28   the FAC confirms, through detailed facts, that they nevertheless improve electronic
                                                                          7
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 12 of 20 Page ID #:844



                           1   capability because they solve a computer-specific problem. FAC at ¶¶ 14-30, 49-
                           2   70, 90-110, 129-145. This also contradicts a key conclusion in the Judgement.
                           3   Notably, these allegations quote sworn statements to the patent office, from
                           4   computer companies like Apple, Microsoft and Defendant Western Digital, which
                           5   confirm this point was true, even after Data Scape’s priority dates.              Id. For
                           6   example:
                           7         • In a patent filed by Western Digital in 2004, it admitted there was
                           8              still a technical “need for a system that allows quick and easy
                           9              communication …that allows collaborative use of remote devices
                          10              by multiple users…” U.S. Patent No. 7,546,353 (emphasis added).
                          11              That was because, even in 2004, it was “not uncommon [] to have
RUSS, AUGUST & KABAT




                          12              separate computing systems [which] requires that the common data
                          13              all be kept current, i.e., with the latest version of each common
                          14              file, as it is typical to update and edit files. This in itself can be an
                          15              enormously time consuming and tedious…” Id. (emphasis
                          16              added). And Western Digital even cited Data Scape’s patent,
                          17              which it acknowledged was in the same technical field. Id.
                          18              (available                                                             at
                          19              https://patents.google.com/patent/US7546353B2/en?oq=7%2c546
                          20              %2c353). FAC at ¶¶ 27, 67, 107, 142.
                          21         • Similarly, in a 2005-filed patent application that also cites Data
                          22              Scape’s earlier patents in the same technical field, Microsoft made
                          23              clear that the selective transfer of digital data between two devices
                          24              was a technical problem one year later. U.S. Patent Application
                          25              No. 20060288036 (data transfer involved “a number of processes,
                          26              such as enumeration of content on each device … and efficient
                          27              metadata retrieval based on user queries. Thus, user experience
                          28              could also be enhanced by providing optimization for the
                                                                            8
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 13 of 20 Page ID #:845



                           1              transfer enumeration protocol between the two devices.”)
                           2              (emphasis              added)              (available             at
                           3              https://patents.google.com/patent/US20060288036?oq=200602880
                           4              36). FAC at ¶¶ 28, 68, 108, 143.
                           5           • And in 2006, this time in a patent application filed by Apple, Steve
                           6              Jobs and five Apple computer scientists represented to the USPTO
                           7              that there was still “a continuing need for improved techniques
                           8              to transfer and synchronize media data on host computers and/or
                           9              media players.” U.S. Patent Application 20080086494 (emphasis
                          10              added). And Apple, too, cited Data Scape’s asserted patents,
                          11              which, again, were acknowledged to be in the same technical field.
RUSS, AUGUST & KABAT




                          12              Id                          (available                            at
                          13              https://patents.google.com/patent/US20080086494A1/en?oq=2008
                          14              0086494). FAC at ¶¶ 29, 69, 109, 144.
                          15   In fact, for similar reasons, the asserted patents were cited over 102 times by later-
                          16   filed                                  patents.                                   See
                          17   https://patents.google.com/patent/US7720929?oq=7%2c720%2c929#citedBy (‘929
                          18   patent “cited by” 102 later-filed patents and patent applications). These facts
                          19   confirm the claims are patent-eligible. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134
                          20   S. Ct. 2347, 2358 (2014) (claims that “improve[] an existing technological
                          21   process” or “solve a technological problem in ‘conventional industry practice’” are
                          22   patent-eligible as a matter of law). At the very least, these allegations and evidence
                          23   also confirm that the claims are not directed to other ideas “identified by the courts
                          24   as abstract ideas,” that recently have been synthesized into three groups: “(a)
                          25   mathematical concepts”; “(b) methods of organizing human activity”; or “(c)
                          26   mental processes.” 84 Fed. Reg. 50 (Jan. 7, 2019) (2019 PTO §101 Guidance,
                          27   citing and surveying post-Alice decisions).
                          28

                                                                          9
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 14 of 20 Page ID #:846



                           1         Fourth, Data Scape’s FAC includes intrinsic record and fact-based claim
                           2   constructions that actually confirm its claimed solutions do not just cover any sort
                           3   of selective transfer of digital data. FAC at ¶¶ 10, 13-15, 49-51, 90-92, 129-131.
                           4   Instead, it was more focused—and covers a technical species of selective-transfer
                           5   techniques that enabled devices to automatically detect and transfer only some
                           6   select data content files and not others. These constructions include the following
                           7   ones, which make these points about the key aspects of the claimed advance in the
                           8   four asserted patents very clear:1
                           9             • management information: “digital data stored in a program file
                          10                and configured to enable a controller to electronically locate,
                          11                extract    and/or       transfer        only   select   content   data
RUSS, AUGUST & KABAT




                          12                without transferring all content data.”
                          13             • content data: “digital data useable to communicate the content
                          14                or substance of a digital file, as opposed to its metadata”
                          15             • compare/comparing/comparison: “performing an electronic
                          16                analysis of two sets of digital data stored in different
                          17                apparatuses to determine the differences between them, if any”
                          18             • controller: “a sub-class of computer microprocessors designed
                          19                to enable the transfer of digital data”
                          20             • without regard to the connection: “regardless of whether or not
                          21                the identified apparatuses are currently connected”
                          22             • connected/connected: “electrically communicating via a wired
                          23                or wireless connection”
                          24             • uniquely associate: “provide a one-to-one correlation using
                          25                programmable code”
                          26
                               1
                                Data Scape reserves the right to modify these constructions as case progresses,
                          27
                               consistent with the practice of meeting and conferring that are typically in any
                          28   claim construction proceedings.
                                                                               10
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 15 of 20 Page ID #:847



                           1   FAC at ¶ 10. And significantly, these constructions further demonstrate that
                           2   denying the instant request would lead to reversible error under Federal Circuit
                           3   patent-eligibility law. For example, under very similar circumstances in Aatrix
                           4   Software, the court held that the district court erred in denying a request for leave
                           5   to file a second amended complaint as a matter of law. 882 F.3d 1121, 1126-28
                           6   (Fed. Cir. 2018) (“We conclude that Aatrix is entitled to file its proposed second
                           7   amended complaint.”) And also relevant here, the court further ruled that there was
                           8   a “need for claim construction, to be conducted on remand” before the district
                           9   court determines whether the claims survive the §101 inquiry, even at the
                          10   pleadings stage. Id.
                          11         Fifth, moving to Alice Step 2, the FAC makes clear, that the claims, when
RUSS, AUGUST & KABAT




                          12   considered ordered combinations, are not conventional, routine, or generic. This
                          13   includes, to name a few, the claimed combinations involving (1) “controller,” (2)
                          14   “editor,” and the claimed circuitry to (3) “compare [] management information,” or
                          15   (4) “uniquely associate” with an external hardware apparatus. FAC at ¶¶ 13-30, 49-
                          16   70, 90-110, 129-145. And the dependent claims include similar questions. Citing
                          17   some of the same intrinsic record as before, but also quoting additional evidence,
                          18   the FAC makes clear that the patentee, the USPTO, and third-party technologists in
                          19   the same technical field all agreed on this point, in various respects. E.g., FAC at
                          20   ¶¶ 27-30, 67-70, 107-110, 142-145. This is critical to correctly analyzing a Rule
                          21   12(b)(6) challenge because, under Federal Circuit law, they are fact-intensive.
                          22   Indeed, the key question of whether a “‘combination of elements would have been
                          23   well-understood, routine, and conventional’ to a skilled artisan [] at a particular
                          24   point in time may require ‘weighing evidence,’ ‘making credibility judgments,’
                          25   and addressing ‘narrow facts that utterly resist generalizations.” Berkheimer v.
                          26   HP, Inc. 890 F.3d 1369, 1370-71 (Fed. Cir. 2018). (emphasis added). And that is
                          27   another reason why it is reversible error to deny a motion to amend a complaint to
                          28

                                                                        11
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 16 of 20 Page ID #:848



                           1   address these questions—and also error to decide them without an adequate factual
                           2   record. Id.
                           3         Sixth, additional intrinsic-record and fact-based claim constructions make
                           4   this Step-2 conclusion even clearer. Notably, these include constructions that
                           5   contradict other key premises in the Judgment, such as the conclusion that certain
                           6   structural elements were merely “functional” or “result-oriented”
                           7         • detector: “an input and/or output computer interface designed to receive a
                           8             predetermined digital signal indicating whether one apparatus
                           9             is externally connected to any other apparatus”
                          10         • editor: “a sub-class of computer interface hardware and/or micro
                          11             controllers designed to enable editing of digital data”
RUSS, AUGUST & KABAT




                          12         • storage medium: “an identifiable non-volatile computer memory for
                          13             electronically storing data”
                          14         • list: “a digital table, which is stored in a predetermined area in a storage
                          15             medium and includes an identifier for each stored content data file”
                          16   FAC at ¶ 10.
                          17   Seventh, respectfully, the FAC proves wrong another premise in the Judgment,
                          18   namely, that there is a single representative claim that covers dozens of claims
                          19   among distinct patents across wo different patent families. FAC at ¶¶ 17-26, 53-66,
                          20   94-106, 133-141. For example, as the FAC points out, claim 5 of the ’929 patent is
                          21   also not generic, routine or conventional. FAC at ¶ 63. That is because it further
                          22   includes the narrow species of the claimed selective transfer, “wherein said
                          23   controller is configured to control receiving of identification information of said
                          24   first apparatus via said communicator and to judge whether said identification
                          25   information of said first apparatus is predetermined identification information and
                          26   to allow said transfer of data when said identification information of said first
                          27   apparatus is predetermined identification information.” Id. Other claims raise other
                          28   issues, including claims 3, 6 and 12 of the ’537 patent, claims 2, 3, and 14 of the
                                                                         12
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 17 of 20 Page ID #:849



                           1   ’581 patent, and claims 4, 6, 8 and 41 of the ’893 patent, to name just a few. At the
                           2   very least, this Court deserves a more developed record to properly analyze these
                           3   issues. Aatrix Software. 882 F.3d at 1126-28.
                           4                2.     Likewise, There Is No Other Cognizable Reason For this
                           5                       Court to Dictate Why Leave to File the FAC Would Be
                           6                       Improper—And Doing So Would Lead To Reversible Error
                           7         Beyond “futility,” district courts in this Circuit have recognized only a
                           8   handful of other legally cognizable reasons to deny a motion to amend despite the
                           9   liberal standards against such an outcome. These include: (a) repeated failure to
                          10   cure deficiencies by amendments previously allowed; (b) undue delay, bad faith, or
                          11   dilatory motive; or (c) undue prejudice to the defendant by allowing the
RUSS, AUGUST & KABAT




                          12   amendment. E.g., Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 880 (9th Cir.
                          13   1999) (reversing district court’s denial of motion to amend the third complaint).
                          14   These exceptions clearly do not apply to this case.
                          15         Indeed, under similar circumstances in Aatrix Software, the Federal Circuit
                          16   reversed a district court’s refusal of allowing a second amended complaint. Aatrix
                          17   Software, 882 F.3d at 1126-28. And beyond the Federal Circuit, various district
                          18   courts in this district have acknowledged this recent confirmation in the controlling
                          19   law on this issue. For example, in similar circumstances, but with far fewer factual
                          20   details that helped plaintiffs position, Judge Koh very recently held that “it believes
                          21   it may be reversible error to deny amendments …” Voip-Pal.com, Inc., Case
                          22   No. 18-CV-06216-LHK, Dkt. No. 80. Citing Aatrix Software, the court in
                          23   RingCentral, Inc. v. Dialpad, Inc., came to similar conclusions just three months
                          24   ago. 18-cv-05242-JST at *16.
                          25
                          26
                          27
                          28

                                                                         13
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 18 of 20 Page ID #:850



                           1               3.     At The Least, Controlling Law Requires Altering Judgment
                           2                      To Allow One More Round of Briefing And Hearing To
                           3                      Adequately Consider Whether Data Scape’s FAC Fails
                           4         While the FAC shows that Data Scape’s asserted patent claims cannot be
                           5   judged to be patent-ineligible under Alice—at least not at the pleadings stage—
                           6   Data Scape is not asking this Court to immediately change its conclusions.
                           7   Instead, it is only asking for an opportunity to file the FAC and have this Court
                           8   decide any follow-on challenge on that FAC, with a more develop factual record.
                           9   Under Federal Circuit law, this would be the correct result. And respectfully, it
                          10   would be error not to. Aatrix Software, 882 F.3d 1121, 1126-28 (Fed. Cir. 2018)
                          11   (“We conclude that Aatrix is entitled to file its proposed second amended
RUSS, AUGUST & KABAT




                          12   complaint” and there is “a need for claim construction, to be conducted on
                          13   remand.”); see also Berkheimer, 890 F.3d at 1370-76 (whether a “combination of
                          14   elements would have been well-understood, routine, and conventional to a skilled
                          15   artisan [] at a particular point in time may require ‘weighing evidence,’
                          16   ‘making credibility judgments,’ and addressing ‘narrow facts that utterly resist
                          17   generalizations” at the pleadings stage) (emphasis added); Lacey v. Maricopa City,
                          18   693 F.3d 896, 926 (9th Cir. 2012) (the Circuit has “adopted a generous standard for
                          19   granting leave to amend from a dismissal for failure to state a claim, such that a
                          20   district court should grant leave to amend even if no request to amend the
                          21   pleading was made[.]”) (emphasis added).
                          22         And though immaterial to the error that would result if the instant motion
                          23   were denied, the prejudice of denying the motion also far outweighs any burden
                          24   that may result from granting Data Scape one chance to amend its complaint and
                          25   file the FAC.
                          26   IV.   CONCLUSION
                          27         For the foregoing reasons, this Court should grant the instant motion and
                          28   allow Data Scape to file its First Amended Complaint.
                                                                       14
                       Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 19 of 20 Page ID #:851



                           1

                           2
                           3                                      Respectfully Submitted,
                           4   Dated: June 10, 2019
                                                                  /s/ Reza Mirzaie
                           5                                      RUSS AUGUST & KABAT
                                                                  Marc A. Fenster (CA SBN 181067)
                           6                                      Email: mfenster@raklaw.com
                                                                  Reza Mirzaie (CA SBN 246953)
                           7                                      Email: rmirzaie@raklaw.com
                                                                  Brian D. Ledahl (CA SBN 186579)
                           8                                      Email: bledahl@raklaw.com
                                                                  Paul A. Kroeger (CA SBN 229074)
                           9                                      Email: pkroeger@raklaw.com
                                                                  C. Jay Chung (CA SBN 252794)
                          10                                      Email: jchung@raklaw.com
                                                                  Philip X. Wang (CA SBN 262239)
                          11                                      Email: pwang@raklaw.com
RUSS, AUGUST & KABAT




                          12                                      Attorneys for Plaintiff Data Scape Limited
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                                    15
Case 8:18-cv-02285-DOC-KES Document 48 Filed 06/10/19 Page 20 of 20 Page ID #:852



    1                           CERTIFICATE OF SERVICE
    2         The undersigned hereby certifies that a true copy of the foregoing document
    3   has been served on June 10, 2019 to all counsel of record via the Court’s CM/ECF
    4   system.
    5
    6   Dated: June 10, 2019                 /s/ Reza Mirzaie
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                1
